



Exhibit 10.6


ALLEGIANT TRAVEL COMPANY
2016 LONG-TERM INCENTIVE PLAN




1.    PURPOSES OF THE PLAN: The purposes of the Plan are to (a) promote the
long-term success of the Company and its Subsidiaries and to increase
stockholder value by providing Eligible Individuals with incentives to
contribute to the long-term growth and profitability of the Company by offering
them an opportunity to obtain a proprietary interest in the Company through the
grant of equity-based awards and (b) assist the Company in attracting, retaining
and motivating highly qualified individuals who are in a position to make
significant contributions to the Company and its Subsidiaries.


2.    DEFINITIONS AND RULES OF CONSTRUCTION:


(a)Definitions. For purposes of the Plan, the following capitalized words shall
have the meanings set forth below:


"Award" means an Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right or Other Award granted by the Committee pursuant to the terms
of the Plan.


"Award Document" means an agreement, certificate or other type or form of
document or documentation approved by the Committee that sets forth the terms
and conditions of an Award. An Award Document may be in written, electronic or
other media, may be limited to a notation on the books and records of the
Company and, unless the Committee requires otherwise, need not be signed by a
representative of the Company or a Participant or alternatively, may be signed
by electronic signature or other electronic indication of acceptance.


"Board" means the Board of Directors of the Company, as constituted from time to
time.


"CEO" means the Chief Executive Officer of the Company.


"Change in Control" means: (i) the consummation of a merger or consolidation of
the Company with or into another entity or any other corporate reorganization,
if more than 50% of the combined voting power of the continuing or surviving
entity's securities outstanding immediately after such merger, consolidation or
other reorganization is owned by persons who were not stockholders of the
Company immediately prior to such merger, consolidation or other reorganization;
(ii) the sale, transfer or other disposition of all or substantially all of the
Company's assets; or (iii) any transaction as a result of which any person
(other than anyone who was a five percent or more stockholder of the Company on
the Effective Date) is the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing at least 50% of the total voting power represented by the Company's
then outstanding voting securities. For purposes of clause (iii), the term
"person" shall have the same meaning as when used in Sections 13(d) and 14(d) of
the Exchange Act but shall exclude: (A) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of a Parent or
Subsidiary and (B) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company. A transaction shall not constitute
a Change in Control if its sole purpose is to change the state of the Company's
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company's securities
immediately before such transaction. Notwithstanding the foregoing, with respect
to an Award that is subject to Section 409A of the Code and for which payment or
settlement of the Award will accelerate upon a Change in Control, no event set
forth in an agreement applicable to a Participant or clauses (i), (ii) or (iii)
will constitute a Change in Control for purposes of the Plan and any Award
Document unless such event also constitutes a "Change in Ownership", "Change in
Effective Control" or "Change in the ownership of a substantial portion of the
Company's assets" as defined under Section 409A of the Code and the regulations
and guidance promulgated thereunder.


"Code" means the Internal Revenue Code of 1986, as amended, and the applicable
rulings and regulations thereunder.


"Committee" means the Compensation Committee of the Board, any successor
committee thereto or any other committee appointed from time to time by the
Board to administer the Plan. The Committee shall serve at the pleasure of the
Board and shall meet the requirements of Section 162(m) of the Code and Section
16(b) of the Exchange Act; provided, however, that the Board may perform any
duties delegated to the Committee and in such instances, any reference to the
Committee shall be construed to include actions by the Board.







--------------------------------------------------------------------------------





"Common Stock" means the common stock of the Company, par value $0.001 per
share, or such other class of share or other securities as may be applicable
under Section 12(b) of the Plan.


"Company" means Allegiant Travel Company, a Nevada corporation, or any successor
to all or substantially all of its business that adopts the Plan.


"Effective Date" means the date on which the Plan is approved by the
stockholders of the Company.


"Eligible Individuals" means the individuals described in Section 4(a) of the
Plan who are eligible for Awards under the Plan.


"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.


"Fair Market Value" means the market value of a share of Common Stock on a
particular date determined as follows. In the event the Company's Common Stock
is listed on an established stock exchange, Fair Market Value shall be deemed to
be the closing price of the Company's Common Stock on such stock exchange on
such date or, if no sale of the Company's Common Stock shall have been made on
any stock exchange on that day, the Fair Market Value shall be determined at
such price for the next preceding day upon which a sale shall have occurred;
provided, however, that for purposes of determining the amount of cash payable
or stock issuable upon the exercise of a Stock Appreciation Right, Fair Market
Value shall be the highest reported trading price on such day. In the event the
Company's Common Stock is not listed upon an established system, but is quoted
on the over-the-counter bulletin board or similar trading market (“OTC”), the
Fair Market Value shall be deemed to be the closing sale price (if reported) or
otherwise, the mean between the closing dealer "bid" and "asked" prices for the
Company's Common Stock as quoted on the OTC for such date, and if no closing
sale price or "bid" and "asked" prices are quoted for that day, the Fair Market
Value shall be determined by reference to such prices on the next preceding day
on which such prices are quoted. In the event the Company's Common Stock is
neither listed on an established stock exchange nor quoted on the OTC, the Fair
Market Value on such date shall be determined by the Committee in its good faith
discretion.


"Incentive Stock Option" means an Option that is intended to comply with the
requirements of Section 422 of the Code or any successor provision thereto.


“Misconduct” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Company (or any Subsidiary),
or any other intentional misconduct by such person adversely affecting the
business or affairs of the Company (or any Subsidiary) in a material manner. The
foregoing definition shall not in any way preclude or restrict the right of the
Company (or any Subsidiary) to discharge or dismiss any Participant or other
person in the service of the Company (or any Subsidiary) for any other acts or
omissions, but such other acts or omissions shall not be deemed, for purposes of
the Plan, to constitute Misconduct.


"Nonqualified Stock Option" means an Option that is not intended to comply with
the requirements of Section 422 of the Code or any successor provision thereto.


"Option" means an Incentive Stock Option or Nonqualified Stock Option granted
pursuant to Section 7 of the Plan.


"Other Award" means any form of Award other than an Option, Restricted Stock,
Restricted Stock Unit or Stock Appreciation Right granted pursuant to Section 10
of the Plan.


"Parent" means any corporation which at the time qualifies as a parent of the
Company under the definition of "parent corporation" contained in Section 424(e)
of the Code.


"Participant" means an Eligible Individual who has been granted an Award under
the Plan.


“Performance Award” means any award granted pursuant to Section 6(i) of the Plan
in the form of Options, Stock Appreciation Rights, Restricted Share Units,
Restricted Shares or other awards of property, including cash, that have a
performance feature described in Section 6(i) of the Plan.
 
"Performance Period" means the period established by the Committee and set forth
in the applicable Award Document over which Performance Targets are measured.







--------------------------------------------------------------------------------





"Performance Target" means the targets established by the Committee and set
forth in the applicable Award Document.


"Plan" means the Allegiant Travel Company 2016 Long-Term Incentive Plan, as may
be amended from time to time.


"Plan Limit" means the maximum aggregate number of Shares that may be issued for
all purposes under the Plan as set forth in Section 5(a) of the Plan.


"Restricted Stock" means stock granted or sold to a Participant pursuant to
Section 8 of the Plan.


"Restricted Stock Unit" means a right to receive a Share (or cash, if
applicable) in the future, granted pursuant to Section 8 of the Plan.


"Shares" means shares of Common Stock.


"Stock Appreciation Right" means a right to receive all or some portion of the
appreciation on Shares granted pursuant to Section 9 of the Plan.


"Subsidiary" means (i) a domestic or foreign corporation or other entity with
respect to which the Company, directly or indirectly, has the power, whether
through the ownership of voting securities, by contract or otherwise, to elect
at least a majority of the members of such corporation's board of directors or
analogous governing body, or (ii) any other domestic or foreign corporation or
other entity in which the Company, directly or indirectly, has an equity or
similar interest and which the Committee designates as a Subsidiary for purposes
of the Plan. For purposes of determining eligibility for the grant of Incentive
Stock Options under the Plan, the term "Subsidiary" shall be defined in the
manner required by Section 424(f) of the Code.


“Time-Based Award” means any Award granted pursuant to the Plan which is not a
Performance Award.
 
(b) Rules of Construction. The masculine pronoun shall be deemed to include the
feminine pronoun, and the singular form of a word shall be deemed to include the
plural form, unless the context requires otherwise. Unless the text indicates
otherwise, references to sections are to sections of the Plan.


3.    ADMINISTRATION:


(a)    Committee. The Plan shall be administered by the Committee, which shall
have full power and authority, subject to the express provisions hereof, to: (i)
select the Participants from the Eligible Individuals; (ii) grant Awards in
accordance with the Plan; (iii) determine the number of Shares subject to each
Award or the cash amount payable in connection with an Award; (iv) determine the
terms and conditions of each Award, including, without limitation, those related
to term, permissible methods of exercise, vesting, forfeiture, payment,
settlement, exercisability, Performance Periods, Performance Targets, and the
effect, if any, of a Participant's termination of employment with the Company or
any of its Subsidiaries or a Change in Control of the Company; (v) subject to
Section 15, amend the terms and conditions of an Award after the granting
thereof; (vi) specify and approve the provisions of the Award Documents
delivered to Participants in connection with their Awards; (vii) construe and
interpret any Award Document delivered under the Plan; (viii) make factual
determinations in connection with the administration or interpretation of the
Plan; (ix) prescribe, amend and rescind administrative regulations, rules and
procedures relating to the Plan; (x) employ such legal counsel (who may be
counsel to the Company), independent auditors and consultants as it deems
desirable for the administration of the Plan and to rely upon any opinion or
computation received therefrom; (xi) vary the terms of Awards to take account of
tax, securities law and other regulatory requirements of foreign jurisdictions
or to procure favorable tax treatment for Participants; and (xii) make all other
determinations and take any other action desirable or necessary to interpret,
construe or implement properly the provisions of the Plan or any Award Document.


(b)    Plan Construction and Interpretation. The Committee shall have full power
and authority, subject to the express provisions hereof, to construe and
interpret the Plan.


(c)    Determinations of Committee Final and Binding. All determinations by the
Committee or its delegate in carrying out and administering the Plan and in
construing and interpreting the Plan shall be final, binding and conclusive for
all purposes and upon all persons interested herein. A majority of the Committee
shall constitute a quorum and a majority of a quorum may authorize any action.
Any decision reduced to writing and signed by a majority of the members of the
Committee shall be fully effective as if it has been made at a meeting duly
held.







--------------------------------------------------------------------------------





(d)    Delegation of Authority. To the extent not prohibited by applicable laws,
rules and regulations, the Committee may, from time to time, delegate some or
all of its authority under the Plan to a subcommittee or subcommittees thereof
or other persons or groups of persons it deems appropriate under such conditions
or limitations as it may set at the time of such delegation or thereafter,
except that the Committee may not: (i) delegate its authority pursuant to
Section 15 to amend the Plan or (ii) delegate to any executive officer of the
Company, or a committee that includes any such executive officer, the
Committee’s authority to grant Awards, or the Committee’s authority otherwise
concerning Awards, awarded to executive officers of the Company. Any such
authority delegated or allocated by the Committee under this Section 3(d) shall
be exercised in accordance with the terms and conditions of the Plan and any
rules, regulations or administrative guidelines that may from time to time be
established by the Committee, and any such allocation or delegation may be
revoked by the Committee at any time. For purposes of the Plan, reference to the
Committee shall be deemed to refer to any subcommittee, subcommittees, or other
persons or groups of persons to whom the Committee delegates authority pursuant
to this Section 3(d).


(e)    Liability of Committee. Subject to applicable laws, rules or regulations,
(i) no member of the Board or Committee, the CEO, or any officer or employee of
the Company to whom any duties or responsibilities are delegated hereunder shall
be liable for any action or determination made in connection with the operation,
administration or interpretation of the Plan, and (ii) the Company shall
indemnify, defend and hold harmless each such person from any liability arising
from or in connection with the Plan, except where such liability results
directly from such person's fraud, willful misconduct or failure to act in good
faith. In the performance of its responsibilities with respect to the Plan, the
Committee shall be entitled to rely upon information and/or advice furnished by
the Company's officers or employees, the Company's accountants, the Company's
counsel and any other party the Committee deems necessary, and no member of the
Committee shall be liable for any action taken or not taken in reliance upon any
such information and/or advice.


(f)    Action by the Board. Anything in the Plan to the contrary
notwithstanding, any authority or responsibility that, under the terms of the
Plan, may be exercised by the Committee may alternatively be exercised by the
Board.


4.    ELIGIBILITY:


(a)    Eligible Individuals. Awards may be granted to officers, employees,
directors and consultants of the Company or any of its Subsidiaries or joint
ventures, partnerships or business organizations in which the Company or its
Subsidiaries have an equity interest. The Committee shall have the authority to
select the persons to whom Awards may be granted and to determine the number and
terms of Awards to be granted to each such Participant. Under the Plan,
references to "employment" or "employed" include Participants who are directors
or consultants of the Company or its Subsidiaries.


(b)    Grants to Participants. The Committee shall have no obligation to grant
any Eligible Individual an Award or to designate an Eligible Individual as a
Participant solely by reason of such Eligible Individual having received a prior
Award or having been previously designated as a Participant. The Committee may
grant more than one Award to a Participant and may designate an Eligible
Individual as a Participant for overlapping periods of time.
 
5.    SHARES SUBJECT TO THE PLAN:


(a)    Plan Limit. Subject to Section 12 of the Plan, the maximum aggregate
number of Shares that may be issued for all purposes under the Plan shall be
2,000,000 (the “Plan Limit”). Such number excludes any awards outstanding prior
to the Effective Date under any prior incentive plan. Shares to be issued under
the Plan may be authorized and unissued shares, issued shares that have been
reacquired by the Company (in the open-market or in private transactions) and
that are being held in treasury, or a combination thereof. Each Share issued
pursuant to an Award other than an Option or a Stock Appreciation Right shall
count as two (2) Shares for purposes of the Plan Limit. Each Share which may be
issued upon exercise of an Option shall count as one Share. Each Share to which
a Stock Appreciation Right relates shall be counted as one Share to the extent
such Stock Appreciation Right is or may be settled in stock.  Any Stock
Appreciation Right which may only be settled in cash shall not be counted
against the Plan Limit. For Awards which are not denominated in Shares, the Plan
Limit shall be reduced by the number of Shares delivered upon settlement or
payment of the Award.


(b) Share Replenishment. In addition to the Shares authorized by Section 5(a),
Shares underlying Awards that are granted under the Plan, but which are
subsequently forfeited, cancelled or expire for any reason without being
exercised or settled shall again become available for issuance under the Plan.
In addition, to the extent a Stock Appreciation Right which may be settled in
cash or stock is exercised for cash, the Shares underlying such Stock
Appreciation Right shall again become available for issuance under the Plan. The
following Shares shall not become available for issuance under the Plan:
(x) Shares tendered in payment of an Option or other Award, and (y) Shares
withheld for taxes or in payment of the Exercise Price of an Award. Shares
purchased by the Company using Option proceeds shall not be added to the Plan
Limit. Upon the exercise of any Stock Appreciation Right





--------------------------------------------------------------------------------





for stock, the difference between the number of Stock Appreciation Rights
exercised and the number of Shares delivered on the exercise of the Stock
Appreciation Right shall not be added back to the Plan Limit.


(c)     Special Limits. Anything to the contrary in Section 5(a) above
notwithstanding, but subject to Section 12(b) of the Plan, the maximum number of
Shares that may be subject to Options and/or other Awards granted to any one
Eligible Individual in any calendar year shall not exceed 100,000 Shares.


6.    AWARDS IN GENERAL:


(a)    Types of Awards. Awards under the Plan may consist of Options, Restricted
Stock Units, Restricted Stock, Stock Appreciation Rights and Other Awards. Any
Award described in Sections 7 through 10 of the Plan may be granted singly or in
combination or tandem with any other Awards, as the Committee may determine.
Awards under the Plan may be made in combination with, in replacement of, or as
alternatives to awards or rights under any other compensation or benefit plan of
the Company, including the plan of any acquired entity.


(b)    Terms Set Forth in Award Document. The terms and conditions of each Award
shall be set forth in an Award Document in a form approved by the Committee for
such Award, which shall contain terms and conditions not inconsistent with the
Plan. Notwithstanding the foregoing, and subject to applicable laws, the
Committee may, in its sole discretion, accelerate (i) the vesting or payment of
any Time-Based Award, (ii) the lapse of restrictions on any Time-Based Award or
(iii) the date on which any Time-Based Award first becomes exercisable subject,
however, to the restrictions in Section 6(c). The terms of Awards may vary among
Participants, and the Plan does not impose upon the Committee any requirement to
make Awards or to accelerate Awards subject to uniform terms. Accordingly, the
terms of individual Award Documents may vary. An Award Document shall not be a
precondition to the granting of an Award; provided, however, that (i) the
Committee may, but need not, require as a condition to any Award’s
effectiveness, that such Award Document be executed on behalf of the Company
and/or by the Participant to whom the Award evidenced thereby shall have been
granted and such executed Award Document to be delivered to the Company, and
(ii) no person shall have any rights under any Award unless and until the
Participant to whom such Award shall have been granted has complied with the
applicable terms and conditions of the Award.


(c)    Minimum Vesting. Except as otherwise provided herein, any Award shall
have a minimum restriction period or performance period, as applicable, of one
year from the date of grant; provided, however, that the Committee may provide
for earlier vesting upon a Participant’s termination of employment or service by
reason of death or disability, or a Change in Control. Notwithstanding any
provision herein to the contrary, up to five percent (5%) of the Plan Limit (the
“Excepted Shares”) shall not be subject to the minimum restriction period or
performance period, as applicable, described in the preceding sentence, it being
understood that the Committee may, in its discretion, and at the time an Award
is granted, designate any Shares that are subject to such Award as Excepted
Shares; provided, however, that, in no event shall the Committee designate any
such Shares as Excepted Shares after the time such Award is granted.


(d)    Termination of Employment. The Committee shall specify at or after the
time of grant of an Award the provisions governing the disposition of an Award
in the event of a Participant's termination of employment with the Company or
any of its Subsidiaries. Subject to applicable laws, rules and regulations and
subject to the limitation in Section 6(c), in connection with a Participant's
termination of employment, the Committee shall have the discretion to accelerate
the vesting, exercisability or settlement of, eliminate the restrictions and
conditions applicable to, or extend the post-termination exercise period of an
outstanding Award. Such provisions may be specified in the applicable Award
Document or determined at a subsequent time. Should a Participant’s service with
the Company be terminated for Misconduct or should a Participant otherwise
engage in Misconduct while holding one or more outstanding Awards under this
Plan, then all Awards held by such a Participant shall, in the Committee’s
discretion, terminate immediately and cease to be outstanding.


(e)    Repricing. Except in the event of capital adjustments under Section 12(b)
hereof, unless the approval of stockholders of the Company is obtained, (i)
Options and Stock Appreciation Rights issued under the Plan shall not be amended
to lower their exercise price, (ii) Options and Stock Appreciation Rights issued
under the Plan will not be exchanged for (or cancelled and replaced with) other
Options or Stock Appreciation Rights with lower exercise prices, (iii) Options
and Stock Appreciation Rights issued under the Plan with an exercise price in
excess of the Fair Market Value of the underlying Shares will not be exchanged
for cash or other property, and (iv) no other action shall be taken with respect
to Options or Stock Appreciation Rights that would be treated as a repricing
under the rules of the principal stock exchange or market system on which the
Shares are listed.


(f)    Change in Control. The Committee shall have full authority to determine
the effect, if any, of a Change in Control of the Company on the vesting,
exercisability, settlement, payment or lapse of restrictions applicable to an
Award, which effect may be specified in the applicable Award Document or subject
to the limitations described below with respect to Performance





--------------------------------------------------------------------------------





Awards, determined at a subsequent time. Except as otherwise specified in an
Award Document (or in a Participant's employment agreement), and subject to
applicable laws, rules and regulations, the Board or the Committee shall in its
sole discretion, at any time prior to, coincident with or after the time of a
Change in Control, take such actions as it may consider appropriate to maintain
the rights of a Participant in an Award granted under the Plan, including,
without limitation: (i) providing for the acceleration of any vesting conditions
relating to the exercise or settlement of an Award or that an Award may be
exercised or settled in full on or before a date fixed by the Board or the
Committee; (ii) making such other adjustments to the Awards then outstanding as
the Board or the Committee deems appropriate to reflect such Change in Control;
or (iii) causing the Awards then outstanding to be assumed, or new rights
substituted therefor, by the surviving corporation in such Change in Control;
provided, however, that in the event of a Change in Control and unless the Award
Document provides otherwise, the vesting of Performance Awards may not be
accelerated except to the extent based on actual results through the date of the
Change in Control or on a pro rata basis to reflect that portion of the
applicable ongoing Performance Period that has elapsed as of the date of the
Change in Control.


(g)    Dividends and Dividend Equivalents. The Committee may provide
Participants with the right to receive dividends or payments equivalent to
dividends or interest with respect to an outstanding Award, which payments can
either be paid currently or deemed to have been reinvested in Shares, and can be
made in Shares, cash or a combination thereof, as the Committee shall determine.


(h)    Rights of a Shareholder. A Participant shall have no rights as a
shareholder with respect to Shares covered by an Award until the date the
Participant or his nominee becomes the holder of record of such Shares. No
adjustment shall be made for dividends or other rights for which the record date
is prior to such date, except as provided in Section 12(b) of the Plan.


(i)    Performance-Based Awards. The Committee may determine whether any Award
under the Plan is intended to be "performance-based compensation" as that term
is used in Section 162(m) of the Code. Any such Awards designated to be
"performance-based compensation" shall be conditioned on the achievement of one
or more Performance Targets to the extent required by Section 162(m) of the Code
and will be subject to all other conditions and requirements of Section 162(m).
The Performance Targets that may be used by the Committee for such Awards will
be based on measurable and attainable financial goals for the Company, one or
more of its operating divisions or Subsidiaries or any combination of the above
such as net income, total revenues, operating cash flow, operating margin,
operating revenue, revenue growth rates, pretax income, pretax operating income,
growth rates, operating income growth, return on assets, total shareholder
return, share price, return on equity, operating earnings, cost per available
seat mile, cost per available seat mile excluding fuel, diluted earnings per
share, earnings per share growth, or similar financial measures, or a
combination thereof as selected by the Committee, and quantifiable nonfinancial
goals. The applicable Performance Targets will be established by the Committee
prior to the commencement of the applicable Performance Period (or such later
date permitted by Section 162(m) of the Code). Each Participant is assigned a
target number of Shares (subject to the limitations set forth in Section 5(c))
payable if Performance Targets are achieved. Any payment of an Award granted
with Performance Targets shall be conditioned on the written certification of
the Committee in each case that the Performance Targets and any other material
conditions were satisfied. If a Participant's performance exceeds such
Participant's Performance Targets, Awards may be greater than the target number,
but may not exceed two hundred percent (200%) of such Participant's target
number. The Committee retains the right to reduce any Award if it believes that
individual performance does not warrant the Award calculated by reference to the
quantified results. In the event all members of the Committee are not "outside
directors" as that term is defined in Section 162(m) of the Code, the grant and
terms of Awards intended to qualify as "performance-based compensation" will be
made by a subcommittee appointed in accordance with Section 3(d) of the Plan
consisting of two or more "outside directors" for purposes of Section 162(m) of
the Code.


7.    TERMS AND CONDITIONS OF OPTIONS:


(a)    General. The Committee, in its discretion, may grant Options to eligible
Participants and shall determine whether such Options shall be Incentive Stock
Options or Nonqualified Stock Options. Each Option shall be evidenced by an
Award Document that shall expressly identify the Option as an Incentive Stock
Option or Nonqualified Stock Option (or partially an Incentive Stock Option and
partially a Nonqualified Stock Option), and be in such form and contain such
provisions as the Committee shall from time to time deem appropriate.


(b)     Exercise Price. The exercise price of an Option shall be fixed by the
Committee at the time of grant or shall be determined by a method specified by
the Committee at the time of grant, but in no event shall the exercise price of
an Option be less than one hundred percent (100%) of the Fair Market Value of a
Share on the date of grant.


(c)     Term. An Option shall be effective for such term as shall be determined
by the Committee and as set forth in the Award Document relating to such Option,
and the Committee may extend the term of an Option after the time of grant;
provided, however, that the term of an Option may in no event extend beyond the
tenth anniversary of the date of grant of such Option.







--------------------------------------------------------------------------------





(d)    Payment of Exercise Price. Subject to the provisions of the applicable
Award Document, the exercise price of an Option may be paid (i) in cash, (ii) by
actual delivery for cancellation of freely transferable Shares already owned by
the person exercising the Option, (iii) by a combination of cash and Shares
equal in value to the exercise price, (iv) through net share settlement or
similar procedure involving the withholding of Shares subject to the Option with
a value equal to the exercise price or (v) by such other means as the Committee,
in its discretion, may authorize. In accordance with the rules and procedures
authorized by the Committee for this purpose, the Option may also be exercised
through a "cashless exercise" procedure authorized by the Committee that permits
Participants to exercise Options by delivering a properly executed exercise
notice to the Company together with a copy of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds
necessary to pay the exercise price and the amount of any required tax or other
withholding obligations.


(e)    Incentive Stock Options. The exercise price per Share of an Incentive
Stock Option shall be fixed by the Committee at the time of grant or shall be
determined by a method specified by the Committee at the time of grant. No
Incentive Stock Option may be issued pursuant to the Plan to any individual who,
at the time the Incentive Stock Option is granted, owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, unless (i) the exercise price
determined as of the date of grant is at least one hundred ten percent (110%) of
the Fair Market Value on the date of grant of the Shares subject to such
Incentive Stock Option and (ii) the Incentive Stock Option is not exercisable
more than five years from the date of grant thereof. No Participant shall be
granted any Incentive Stock Option which would result in such Participant
receiving a grant of Incentive Stock Options that would have an aggregate Fair
Market Value in excess of one hundred thousand dollars ($100,000), determined as
of the time of grant, that would be exercisable for the first time by such
Participant during any calendar year. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of
Section 422 of the Code, or any successor provision thereto, and any regulations
promulgated thereunder.


8.
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS AND RESTRICTED STOCK:



(a)    Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Eligible Individuals. A Restricted Stock Unit shall entitle a
Participant to receive, subject to the terms, conditions and restrictions set
forth in the Plan and the applicable Award Document, one or more Shares in
consideration of the Participant's employment with the Company or any of its
Subsidiaries. The Restricted Stock Units shall be paid in Shares, cash, or a
combination of cash and Shares as provided in the Award Document, with a value
equal to the Fair Market Value of the Shares at the time of payment.


(b)    Restricted Stock. An Award of Restricted Stock shall consist of one or
more shares of Common Stock granted or sold to an Eligible Individual, and shall
be subject to the terms and conditions established by the Committee in
connection with the Award and specified in the applicable Award Document.
Restricted Stock may, among other things, be subject to restrictions on
transferability, vesting requirements or other specified circumstances under
which it may be canceled.


9.    STOCK APPRECIATION RIGHTS:


(a)    General. The Committee is authorized to grant Stock Appreciation Rights
to Eligible Individuals. A Stock Appreciation Right shall entitle a Participant
to receive, upon satisfaction of the conditions to payment specified in the
applicable Award Document, an amount equal to the excess, if any, of the Fair
Market Value on the exercise date of the number of Shares for which the Stock
Appreciation Right is exercised over the grant price for such Stock Appreciation
Right specified in the applicable Award Document. The grant price per share of
Shares covered by a Stock Appreciation Right shall be fixed by the Committee at
the time of grant or, alternatively, shall be determined by a method specified
by the Committee at the time of grant, but in no event shall the grant price of
a Stock Appreciation Right be less than one hundred percent (100%) of the Fair
Market Value of a Share on the date of grant. At the sole discretion of the
Committee, the Award Document may provide that payments to a Participant upon
exercise of a Stock Appreciation Right may be made in cash or Shares, or in a
combination of cash and Shares, having an aggregate Fair Market Value as of the
date of exercise equal to such cash amount.


(b)     Term. A Stock Appreciation Right shall be effective for such term as
shall be determined by the Committee and as set forth in the Award Document
relating to such Stock Appreciation Right, and the Committee may extend the term
of a Stock Appreciation Right after the time of grant; provided, however, that
the term of a Stock Appreciation Right may in no event extend beyond the tenth
anniversary of the date of grant of such Stock Appreciation Right.


(c)    Methods of Exercise. In accordance with the rules and procedures
established by the Committee for this purpose, and subject to the provisions of
the applicable Award Document and all applicable laws, the Committee shall
determine the permissible methods of exercise for a Stock Appreciation Right.







--------------------------------------------------------------------------------





(d)    Stock Appreciation Rights in Tandem with Options. A Stock Appreciation
Right granted in tandem with an Option may be granted either at the same time as
such Option or subsequent thereto. If granted in tandem with an Option, a Stock
Appreciation Right shall cover the same number of Shares as covered by the
Option (or such lesser number of shares as the Committee may determine) and
shall be exercisable only at such time or times and to the extent the related
Option shall be exercisable, and shall have the same term as the related Option.
The grant price of a Stock Appreciation Right granted in tandem with an Option
shall equal the per share exercise price of the Option to which it relates. Upon
exercise of a Stock Appreciation Right granted in tandem with an Option, the
related Option shall be canceled automatically to the extent of the number of
Shares covered by such exercise; conversely, if the related Option is exercised
as to some or all of the Shares covered by the tandem grant, the tandem Stock
Appreciation Right shall be canceled automatically to the extent of the number
of Shares covered by the Option exercise.


10.    OTHER AWARDS: The Committee shall have the authority to specify the terms
and provisions of other forms of equity-based or equity-related Awards not
described above that the Committee determines to be consistent with the purpose
of the Plan and the interests of the Company, which Awards may provide for cash
payments based in whole or in part on the value or future value of Shares, for
the acquisition or future acquisition of Shares, or any combination thereof.


11.    CERTAIN RESTRICTIONS:


(a)    Transfers. Unless the Committee determines otherwise on or after the date
of grant, no Award shall be transferable other than by last will and testament
or by the laws of descent and distribution or pursuant to a domestic relations
order, as the case may be; provided, however, that the Committee may, in its
discretion and subject to such terms and conditions as it shall specify, permit
the transfer of an Award for no consideration (i) to a Participant's family
member, (ii) to one or more trusts established in whole or in part for the
benefit of one or more of such family members, (iii) to one or more entities
which are beneficially owned in whole or in part by one or more such family
members or (iv) to any other individual or entity permitted under law and the
rules of the stock exchange that lists the Shares (collectively, "Permitted
Transferees"). Any Award transferred to a Permitted Transferee shall be further
transferable only by last will and testament or the laws of descent and
distribution or, for no consideration, to another Permitted Transferee of the
Participant.


(b)    Award Exercisable Only by Participant. During the lifetime of a
Participant, an Award shall be exercisable only by the Participant or by a
Permitted Transferee to whom such Award has been transferred in accordance with
Section 11(a) above. The grant of an Award shall impose no obligation on a
Participant to exercise or settle the Award.


12.    RECAPITALIZATION OR REORGANIZATION:


(a)    Authority of the Company and Stockholders. The existence of the Plan, the
Award Documents and the Awards granted hereunder shall not affect or restrict in
any way the right or power of the Company or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company's capital structure or business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Shares or the rights thereof
or which are convertible into or exchangeable for Shares, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.


(b)    Change in Capitalization. Notwithstanding any provision of the Plan or
any Award Document, the number (the Plan Limit) and kind of Shares authorized
for issuance under Section 5 of the Plan, including the maximum number of Shares
available under the special limits provided for in Section 5(c), shall be
equitably adjusted in the event of a stock split, stock dividend,
recapitalization, reorganization, merger or consolidation and may be equitably
adjusted in the sole discretion of the Committee in the event of an
extraordinary dividend, split-up, spin-off, combination, exchange of Shares,
warrants or rights offering to purchase Shares at a price substantially below
Fair Market Value or other similar corporate event affecting the Shares. In each
case in which an adjustment is made, the adjustment shall be to preserve, but
not increase, the benefits or potential benefits intended to be made available
under the Plan. In addition, upon the occurrence of any of the foregoing events
for which an adjustment is made, the number of outstanding Awards and the number
and kind of Shares subject to any outstanding Award and the exercise price per
Share (or the grant price per Share, as the case may be), if any, under any
outstanding Award shall be equitably adjusted (including by payment of cash to a
Participant) in the sole discretion of the Committee in order to preserve the
benefits or potential benefits intended to be made available to Participants
granted Awards. Such adjustments shall be made by the Committee, in its sole
discretion, whose determination as to what adjustments shall be made, and the
extent thereof, shall be final. Unless otherwise determined by the Committee,
such adjusted Awards shall be subject to the same restrictions and vesting or
settlement schedule to which the underlying Award is subject.







--------------------------------------------------------------------------------





13.    TERM OF THE PLAN: Unless earlier terminated pursuant to Section 15 of the
Plan, the Plan shall terminate on June 30, 2026, except with respect to Awards
then outstanding. No Awards may be granted under the Plan after June 30, 2026.


14.    EFFECTIVE DATE: The Plan shall become effective on the Effective Date;
provided, however, that if the Plan is not approved by the stockholders upon
submission to them for approval, the Plan shall be void ab initio.


15.    AMENDMENT AND TERMINATION: Subject to applicable laws, rules and
regulations, the Board may at any time terminate or, from time to time, amend,
modify or suspend the Plan; provided, however, that no termination, amendment,
modification or suspension of the Plan shall materially and adversely alter or
impair the rights of a Participant in any Award previously made under the Plan
without the consent of the holder thereof. Notwithstanding the foregoing, the
Committee shall have broad authority to amend the Plan or any Award under the
Plan without the consent of a Participant to the extent it deems necessary or
desirable (a) to comply with, or take into account changes in, applicable tax
laws, securities laws, accounting rules and other applicable laws, rules and
regulations or (b) to ensure that an Award is not subject to interest and
penalties under Section 409A of the Code. In addition, no such amendment shall
be made without the approval of the Company’s stockholders to the extent such
approval is required by any applicable law, tax rules, stock exchange rules or
accounting rules (including as necessary to comply with any rules or
requirements of any securities exchange or inter-dealer quotation system on
which the Shares may be listed or quoted or to prevent the Company from being
denied a tax deduction under Section 162(m) of the Code).


16.    MISCELLANEOUS:


(a)    Tax Withholding. The Company or a Subsidiary, as appropriate, may require
any individual entitled to receive a payment in respect of an Award or to vest
in a Restricted Stock or Restricted Stock Unit grant to remit to the Company,
prior to such payment or in connection with such vesting, an amount sufficient
to satisfy any applicable tax withholding requirements. In the case of an Award
payable in Shares, the Company or a Subsidiary, as appropriate, may permit such
individual to satisfy, in whole or in part, such obligation to remit taxes by
directing the Company to withhold Shares that would otherwise be received by
such individual or to repurchase Shares that were issued to such individual to
satisfy the statutory withholding rates for any applicable tax withholding
purposes, in accordance with all applicable laws and pursuant to such rules as
the Committee may establish from time to time. The Company or a Subsidiary, as
appropriate, shall also have the right to deduct from all cash payments made to
a Participant (whether or not such payment is made in connection with an Award)
any applicable taxes required to be withheld with respect to such payments.


(b)    No Right to Awards or Employment. No person shall have any claim or right
to receive Awards under the Plan. Neither the Plan, the grant of Awards under
the Plan nor any action taken or omitted to be taken under the Plan shall be
deemed to create or confer on any Eligible Individual any right to be retained
in the employ of the Company or any Subsidiary or other affiliate thereof, or to
interfere with or to limit in any way the right of the Company or any Subsidiary
or other affiliate thereof to terminate the employment of such Eligible
Individual at any time. No Award shall constitute salary, recurrent compensation
or contractual compensation for the year of grant, any later year or any other
period of time. Payments received by a Participant under any Award made pursuant
to the Plan shall not be included in, nor have any effect on, the determination
of employment-related rights or benefits under any other employee benefit plan
or similar arrangement provided by the Company and the Subsidiaries, unless
otherwise specifically provided for under the terms of such plan or arrangement
or by the Committee.


(c)    Forfeiture; Recoupment. Notwithstanding any provision in this Plan or any
Award Document to the contrary, Awards will be subject, to the extent
applicable, to: (a) the terms and conditions of the Company’s executive
compensation recoupment policy (as previously adopted, and as may be amended and
restated from time to time); and (b) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, as amended (the “Dodd Frank Act”), the Sarbanes-Oxley
Act of 2002, as amended, and rules, regulations and binding, published guidance
thereunder, and any similar legislation that may be enacted subsequent to the
date hereof (including any rules, regulations and binding, published guidance
thereunder). Without limiting the generality of the foregoing, the Company may,
in its sole discretion, implement any recoupment policies or make any changes to
the Company’s existing recoupment policies as the Company deems necessary or
advisable in order to comply with applicable law or regulatory guidance
(including, without limitation, the Dodd-Frank Act).


(d)    Securities Law Restrictions. An Award may not be exercised or settled and
no Shares may be issued in connection with an Award unless the issuance of such
shares has been registered under the Securities Act of 1933, as amended, and
qualified under applicable state "blue sky" laws and any applicable foreign
securities laws, or the Company has determined that an exemption from
registration and from qualification under such state "blue sky" laws is
available. The Committee may require each Participant purchasing or acquiring
Shares pursuant to an Award under the Plan to represent to and agree with the
Company in writing that such Eligible Individual is acquiring the Shares for
investment purposes and not with a view to the distribution thereof. All
certificates for Shares delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any exchange





--------------------------------------------------------------------------------





upon which the Shares are then listed, and any applicable securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.


(e)    Section 162(m) of the Code. The Plan is intended to comply in all
respects with Section 162(m) of the Code.


(f)    Awards to Individuals Subject to Laws of a Jurisdiction Outside of the
United States. To the extent that Awards under the Plan are awarded to
individuals who are domiciled or resident outside of the United States or to
persons who are domiciled or resident in the United States but who are subject
to the tax laws of a jurisdiction outside of the United States, the Committee
may adjust the terms of the Awards granted hereunder to such person (i) to
comply with the laws of such jurisdiction and (ii) to permit the grant of the
Award not to be a taxable event to the Participant. The authority granted under
the previous sentence shall include the discretion for the Committee to adopt,
on behalf of the Company, one or more sub-plans applicable to separate classes
of Eligible Individuals who are subject to the laws of jurisdictions outside of
the United States.


(g)    Satisfaction of Obligations. Subject to applicable law, the Company may
apply any cash, Shares, securities or other consideration received upon exercise
or settlement of an Award to any obligations a Participant owes to the Company
and the Subsidiaries in connection with the Plan or otherwise, including,
without limitation, any tax obligations or obligations under a currency facility
established in connection with the Plan.


(h)    Unfunded Plan. The Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the issuance of Shares in connection with an
Award, nothing contained herein shall give any Participant any rights that are
greater than those of a general unsecured creditor of the Company. In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares
with respect to awards hereunder.


(i)    Award Document. In the event of any conflict or inconsistency between the
Plan and any Award Document, the Plan shall govern and the Award Document shall
be interpreted to minimize or eliminate any such conflict or inconsistency.


(j)    Application of Funds. The proceeds received by the Company from the sale
of Shares pursuant to Awards will be used for general corporate purposes.


(k)    Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.


(l)    Section 409A of the Code. If any provision of the Plan or an Award
Document contravenes any regulations or Treasury guidance promulgated under
Section 409A of the Code or could cause an Award to be subject to the interest
and penalties under Section 409A of the Code, such provision of the Plan or any
Award Agreement shall be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code. Moreover, any discretionary
authority that the Committee may have pursuant to the Plan shall not be
applicable to an Award that is subject to Section 409A of the Code to the extent
such discretionary authority will contravene Section 409A or the regulations or
guidance promulgated thereunder. With respect to any Award that provides for a
deferral of compensation for purposes of Section 409A of the Code and that is
payable under its terms on a Participant’s termination of employment (including
a Participant’s termination of employment on account of retirement, if
applicable), notwithstanding any provision herein or in the Participant’s Award
Agreement to the contrary, if at the time of payment under such an Award, the
Participant is a “specified employee” (as defined below), no such payment shall
occur prior to the earlier of (A) the expiration of the six (6) month period
measured from the date of the Participant’s separation from service, or (B) the
date of the Participant’s death. Upon the expiration of the six (6) month
deferral period referred to in the preceding sentence or the Participant’s
death, all amounts that would otherwise have been paid during such period but
for this Section 16(l) shall be paid and any amounts that remain to be paid
under the Award shall be paid in accordance with the terms hereof and of the
Award Document. The term “specified employee” shall have the same meaning as
assigned to that term under Section 409A(a)(2)(B)(i) of the Code and whether a
Participant is a specified employee shall be determined in accordance with
written guidelines adopted by the Company for such purposes.


(m)    Governing Law. Except as to matters of federal law, the Plan and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Nevada (other than its conflict of law rules).



